Title: To James Madison from Edmund Pendleton, 17 May 1783
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Richmond May 17th 1783
Your favr of the 6th reached me here in the usual course, for which I am now to make my Acknowledgements.
I think with you that there appears no reason to suppose either of the Imperial Courts will at all concern themselves with the terms of a compromise in which they are not Interested, but considering it as a mere Compliment, will soon return the Preliminaries with their courtly approbation. Nor do I think the Financial circumstances of Britain afford any ground to suppose they would wish to depart from the Accommodation, the terms of which are as favourable as they could desire, granting, as they seem to have long agoe admitted, that the Independence of America was to form the Basis of it; a circumstance however which Sr. G. Carlton seems to have forgot in his answer to Genl. Washington upon the subject of a proposed Interview, had the Genl. proposed to be accompanied by Mr Clinton in his Official Character. At any time during the Contest, the opposition of a like Character under the King, as the companion of Sir Guy, would have been witty, & not exceptionable; but according to the Provisional & Prelimy. Articles, the Sovereignty of the United States, being acknowledged, the official Character of Mr Clinton stands Recognized even by themselves, and his attendance on Such a meeting within the state of which he was Chief Majestrate, was a measure pointed out & justified by the Strictest propriety. To make a proposition therefore to drag into life a burried officer of former opposed Rank, but now no more, & add another who to keep up the Metaphor scarcely deserved Xstian burial, and that by their names of Office; to meet Govr Clinton smels strongly of a designed Insult; Sir Guy may however explain himself into some Innocent meaning, & I wish he may.
The House of Delegates have Passed a law for admitting to entry sevl Vessels now in our ports, but who could not be admitted to Entry by our prohibitory Laws, wch are considered as in force until the Signature of the definitive treaty, as the only Act wch terminates the War—but we have not yet a Senate to give this New law a Sanction, to the great mortification of some Gentlemen, who seem to long for the Flesh Pots of Egypt, particularly some cheese & Porter in a Vessel from Ireland.
Mr Jones is not yet arrived with yr propositions, but as they are represented, an opinion favourable to them appears to be gaining ground, tho’ the impost only has been the Genl. Subject of conversation. the various Projects for the Session, still remain in an Indegested state, so that I must still suspend any account of them to a future day. it is sd Mr H——y is all powerful hitherto. I am as usual
Dr Sr Yr. very Affe & obt Servt
Edmd. Pendleton
